Citation Nr: 1045284	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  02-18 972	)	DATE
	)
	)


THE ISSUE

Whether a January 1981 Board of Veterans' Appeals (Board) 
decision which denied restoration of service connection for 
schizophrenia is clearly and unmistakably erroneous.


REPRESENTATION

Moving party represented by:  Samuel M. Tumey, Esq.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The Veteran served on active duty from May 1974 to July 1975. 

This matter is before the Board on motion, filed in October 2002, 
to find clear and unmistakable error (CUE) in a January 1981 
Board decision, which denied restoration of service connection 
for an acquired chronic psychosis. 

In January 2004, the Board determined that there was no CUE in 
the January 1981 Board decision.  On appeal, in November 2006, 
the United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's January 2004 decision and remanded the matter 
for readjudication.  In a July 2007 decision, the Board again 
determined that there was no CUE in the January 1981 Board 
decision.  The Veteran appealed this decision to the Court as 
well, and, in August 2008, the Veteran and the VA General Counsel 
filed a joint motion to remand this case back to the Board.  This 
motion was granted in an August 2008 Court order, subsequent to 
which the Board again denied the Veteran's appeal in June 2009.  
A further joint motion for remand was granted by the Court in 
June 2010, and, as a consequence, this case is again before the 
Board on appeal.


FINDINGS OF FACT

1.  In January 1981, the Board denied restoration of service 
connection for schizophrenia.

2.  The January 1981 Board decision was based upon the correct 
facts as they were known at the time and the statutory and 
regulatory provisions, specifically 38 C.F.R. § 3.105(d) (1980), 
extant at the time.  





CONCLUSION OF LAW

The January 1981 Board decision denying restoration of service 
connection for schizophrenia does not contain CUE.  38 U.S.C.A. § 
7111 (West 2002); 38 C.F.R. §§ 20.1403, 20.1411 (2009); 38 C.F.R. 
§ 3.105(d) (1980).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and regulations

A Board decision is subject to revision or reversal based on CUE.  
For the purposes of authorizing benefits, a rating or other 
adjudicative decision of the Board that constitutes a reversal or 
revision of a prior Board decision based on CUE has the same 
effect as if the decision finding CUE had been made on the date 
of the prior decision.  The Board may determine, sua sponte, 
whether it had made CUE; a CUE review also may be initiated by a 
claimant.  A request for revision of a Board decision based on 
CUE may be made at any time after that decision is made.  Such a 
request shall be submitted directly to the Board and shall be 
decided by the Board on the merits, without referral to any 
adjudicative or hearing official acting on behalf of the 
Secretary.  38 U.S.C.A. § 7111.

CUE is a very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct facts 
as they were known at the time were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Review for CUE in a prior Board decision 
must be based on the record and the law that existed when that 
decision was made.  To warrant revision of a Board decision on 
the grounds of CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it is 
not absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
Circumstances that are not CUE include a new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision, the Secretary's failure to fulfill the duty to assist, 
and a disagreement as to how the facts were weighed or evaluated.  
CUE also does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of the 
statute or regulation.  38 C.F.R. § 20.1403.

The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does not 
apply to the Board's decision, on a motion under this subpart, as 
to whether there was CUE in a prior Board decision.  
Additionally, a motion based on CUE is not an application or 
claim for benefits subject to the duties and requirements of 38 
U.S.C.A. § 5103(a) related to applications for benefits or a 
claim for benefits subject to the requirements of 38 U.S.C.A. § 
5107(a) relating to VA's duty to assist.  38 C.F.R. § 20.1411.

The determination of whether there is CUE in the January 1981 
Board decision is based on the law in effect at the time of the 
decision.  38 C.F.R. § 20.1403(b)(1).

II.  Laws in effect at the time of the 1981 Board decision

Under 38 C.F.R. § 3.105(d), in effect at the time of the 1981 
Board decision, service connection was to be severed only where 
evidence established that the grant was clearly and unmistakably 
erroneous, with the burden being on the government.  A change in 
diagnosis could be accepted as a basis for severance action if 
the examining physician or physicians or other proper medical 
authority certified that, in the light of all accumulated 
evidence, the diagnosis upon which the service connection grant 
was predicated was clearly erroneous.  It was required that this 
certification be accompanied by a summary of the facts, findings, 
and reasons supporting the conclusion.  Id.

Notably, at the time of the 1981 Board decision, the current 
requirement that the Board's decision contain the reasons or 
bases for its findings and conclusions was not in effect.  
Compare 38 U.S.C.A. § 7104(d) (West 2002) to 38 U.S.C. § 4004(d) 
(1976).

III.  Factual and procedural background

As a preliminary matter, the Board notes that the Veteran's 
claims file appears to have been disassembled and reassembled 
since the June 2009 Board decision, with not all medical records 
and rating decisions in their original order.  Given that no 
pertinent evidence (as opposed to argument) has been added to the 
claims file since that decision, the Board will address the 
evidence in the same manner addressed in the June 2009 Board 
decision.

The Veteran underwent a medical board evaluation and was 
diagnosed with acute paranoid type schizophrenia during service.  
A June 1975 treatment record indicates that it was originally 
believed that this psychosis was due to the use of LSD and 
tetrahydrocannabinol, but, following a relapse after a short 
period of hospitalization, the diagnosis was schizophrenia.  It 
was also noted at that time that the Veteran "seems to have 
recovered rather rapidly from his experiences of schizophrenic 
episode."  He was hospitalized at a VA facility from June to 
July of 1975, and the report of that hospitalization also 
indicates that a diagnosis of schizophrenia, paranoid type, was 
rendered.  Following medical board proceedings concerning this 
diagnosis, the Veteran was retired from the service in July 1975.   

The Veteran's claim for service connection for schizophrenia, 
paranoid type, was granted in an October 1975 rating decision, 
with a 100 percent rating assigned as of July 8, 1975, the day 
after discharge from active duty, and a 50 percent rating 
effective August 1, 1975. 

As to post-service evidence, the claims file contains a report of 
a court-ordered VA hospitalization in December 1975.  It was 
noted at that time that the Veteran was last hospitalized at the 
same facility in July 1975 as a service patient, having remained 
there for 42 days.  The doctor who provided the report of the 
December 1975 VA examination reviewed the content of the prior 
admission and did not find convincing evidence of schizophrenia.  
From the first day of the current admission, there was no obvious 
or overt psychosis.  It was noted that the Veteran had learned to 
use adaptive mechanisms to his advantage and, in essence, would 
threaten when his will was thwarted.  His personality, as seen by 
others, had a paranoid tint, and his behavior outside the family 
umbrella would become belligerent and lead to altercations.  The 
doctor noted that "[w]e do not find psychiatric determinants of 
a sufficient quantity or quality to make a specific diagnosis."  
The diagnosis section of the report indicates "[n]o mental 
disorder."

Subsequently, the Veteran's rating was reduced to zero percent, 
effective January 1, 1977, in a September 1976 rating decision.  
This determination was based upon a report of VA hospitalization 
from August 1976.  The doctor who signed this report (the same 
doctor who signed the December 1975 report) noted that the 
Veteran's behavior and complaints upon admission were not found 
to be present in relationship to a mental disorder.  This doctor 
noted that, "[s]ad, but true and necessary to say is that 
conscious deception was being practiced."  Rather, the Veteran 
was found to be free of a mental disorder and "definitely free 
of any signs or symptoms of schizophrenia."  In summary, the 
doctor stated "positively and conclusively" that the Veteran 
did not have a schizophrenic illness.

The report of an October 1976 VA hospitalization indicates that 
service connection was in effect for paranoid schizophrenia, but 
this was "not in evidence" despite the fact that the Veteran 
had taken no neuroleptic drugs for a long time.  The treating 
doctor saw no justification for the hospitalization, but noted 
that the Veteran remained in the ward for the weekend because he 
was admitted late in the day.  The report contains a diagnosis of 
"[n]o mental disorder."

In November 1976, more than one year following discharge from 
service, the Veteran was hospitalized at a private facility in 
November 1976.  A December 9, 1976 report from a clinical 
psychologist indicates that the Veteran had paranoid and cautious 
orientation, but no particular signs of a serious and present 
emotional disturbance.  Overall, "there appeared to be" 
sufficient evidence that a schizophrenic episode had occurred, 
but, had the Veteran not told his treatment providers of his 
difficulty in the Army, this might easily have been classified as 
an acute schizophrenic episode "but because of the past."  At 
present, there appeared to be a remission involved.  A December 
15, 1976 diagnostic staff note from a psychiatrist reflects that 
the Veteran apparently had been in service and "had a breakdown 
over there and was discharged as schizophrenic, paranoid."  It 
was noted that the Veteran had been recuperating from his episode 
of schizophrenia.  A diagnosis of schizophrenia, paranoid type, 
was rendered, and the Veteran was transferred to a VA hospital.  
This transfer was noted to take place in January 1977, with the 
medical record of the transfer signed by one of the four VA 
doctors who signed the report of the ensuing VA hospitalization.  

The claims file includes the report of the ensuing VA 
hospitalization from January to March of 1977.  In this report, 
the treating doctors (four doctors signed the report, including 
the doctor who signed the December 1975 and August 1976 reports 
and the doctor who signed the record of the January 1977 
transfer) noted that the Veteran had previously had a psychotic 
episode secondary to the use of LSD.  Because the LSD psychosis 
was "a bit longer than usual someone in the service labeled it 
schizophrenia," which was noted to be "an error in diagnosis."  
The Veteran, "who was first known to us in June 1975," was in 
one doctor's ward for 42 days in 1975, during which time he 
showed no overt psychotic symptoms, and the diagnosis "was 
carried forward to give the [V]eteran the benefit of the doubt."  
Four subsequent periods of hospital observation and examinations 
failed to reveal evidence of a thought disorder, or any 
consistent reliable signs or symptoms of psychosis, 
schizophrenia, affective disturbance, or neurosis.  Rather, the 
Veteran was noted to be intelligent, with definite traits of an 
antisocial personality, and adept at deceptive practices at home 
and while in a penal situation to manipulate his transfer to a 
hospital.  While the examining doctors could not provide 
assurances that the Veteran would change his behavior, the 
doctors could state that the Veteran had no evidence of a mental 
illness and was fully responsible for his behavior.  Furthermore, 
the doctors considered his service-connected diagnosis to be in 
error and mistakenly made, when the diagnosis should have been a 
psychosis with drug or poison intoxication (other than alcohol) 
LSD.  This condition was noted to be self-limiting, now resolved 
with no sequelae discernable, and therefore not disabling at all.

Subsequently, in an April 1977 rating decision, severance of 
service connection for paranoid schizophrenia was proposed.  By 
an April 19, 1977 letter, the Veteran was notified of the 
proposed severance and that he had 60 days in which to submit 
additional evidence as to why service connection should not be 
severed.  

From June to July of 1977, the Veteran was again hospitalized, 
this time at the Jackson, Mississippi VA Medical Center (VAMC).  
Multiple recent hospitalizations for schizophrenia at the 
Gulfport VAMC and the Meridian State Hospital were noted.  The 
Veteran's chief complaint was hearing "commanding voices."  A 
mental status examination was normal, except for slowness of 
speech and moderate looseness of associations.  During the 
hospitalization, the Veteran's condition improved, then 
regressed, with a worsened looseness of association, elevated 
mood, and inappropriate affect.  Following changes in medication, 
the Veteran's condition appeared to stabilize, with improved 
association with reality.  The diagnosis was chronic 
undifferentiated schizophrenia, and the Board notes that the 
examining doctor (who was not one of the four doctors who had 
signed the March 1977 report) did not provide any information as 
to the timing of the onset of this diagnosis.

Service connection for schizophrenia was subsequently severed in 
a November 1977 rating decision.  In this decision, the Los 
Angeles, California VA Regional Office (RO) considered the most 
recent VA examination report but determined that "the symptoms 
and reactions of the Veteran to hospitalization corresponded 
closely to the manipulated processes" employed in earlier 
hospitalizations and again stressed the absence of findings 
during the previous hospitalizations.  Finally, the RO noted that 
the schizophrenic reaction in service was evidently associated 
with drug or poison intoxication, probably LSD.  For all of these 
reasons, the RO found the assignment of service connection to be 
clearly and unmistakably erroneous.  

The Veteran was subsequently hospitalized at a VA facility from 
November 1978 to January 1979, with chief complaints of hearing 
voices and being nervous, tearful, and depressed.  A provisional 
diagnosis of chronic undifferentiated schizophrenia was rendered.  
Symptoms shown upon a mental status examination included 
delusions, auditory hallucinations, and the "idea of possible 
suicidal ideation with no clearcut plan."  The report indicates 
an established clinical diagnosis of schizophrenia.  Again, this 
diagnosis was not accompanied by any commentary as to the 
etiology of this diagnosis.

The report of an August 1979 VA neuropsychiatric examination 
indicates hospitalization from August 14 to August 20.  The 
report (which was received by the RO in September 1979 and was 
referred to in the January 1981 Board decision as a "September 
1979" report) includes a detailed description of the Veteran's 
mental health history, as described above.  Based on this 
history, the examination results, and the Veteran's admission of 
use of certain illicit drugs (LSD, PCP, and marijuana), the 
examiner rendered a diagnosis of acute and chronic schizophrenic 
reaction, paranoid type, manifested by remissions and 
exacerbations of behavioral changes, thought disorder, loosening 
of associations, delusions of persecutions, ideas of reference, 
influence and sensory perceptual abnormalities, and auditory 
hallucinations.  The examiner further noted that the Veteran's 
first hospitalization for mental illness occurred in the service, 
at age 19.  He had since had multiple hospitalizations for 
psychotic symptoms manifested primarily by auditory 
hallucinations and paranoid delusions.  The examiner noted that 
his first hospitalization was considered drug-induced, and he had 
a long history of poly-drug abuse that he had denied.  He was 
noted to be currently hospitalized with the same symptomatology.  
In conclusion, the examiner noted that it would appear that he 
had "a core schizophrenic reaction, paranoid type, precipitated 
by and possibly perpetuated and aggravated by illicit drug use."

The RO confirmed its decision severing service connection in 
November 1979, noting that the most recent VA examination did not 
present a new factual basis warranting a review of the severance 
of service connection.  The Veteran subsequently appealed this 
determination to the Board.  

Subsequently, in January 1981, the Board denied restoration of 
service connection.  Notably, in the introductory section of this 
decision, the Board acknowledged that the appeal had been 
certified for the issue of entitlement to service connection for 
schizophrenia, and the handling of the appeal had been on the 
basis of finality of the November 1977 severance adjudication.  
However, the Board also noted that, within one year of the 
severance adjudication, several requests for reevaluation had 
been made, and a request for restoration of service connection 
was made in August 1978.  Consequently, the Board determined that 
the issue should more properly be characterized as entitlement to 
restoration of service connection for schizophrenia, the criteria 
for which would be more liberal with respect to the Veteran's 
position.
The Board also addressed the aforementioned in-service, VA, and 
private hospital records, as well as the 1979 VA examination 
report.  In this regard, the Board found that the in-service 
experience was shown to have been drug-related or induced, with 
no chronic residual activity indicative of a chronic acquired 
psychosis for more than 18 months following discharge.  The Board 
further indicated that, even if subsequent hospitalizations 
beginning in June 1977 and the 1979 VA examination report 
established a chronic acquired psychosis, that disorder would 
have been manifested more than one year after service and would 
not provide a basis for the grant of service connection.  

Following the Board's January 1981 decision, the Veteran sought 
to restore service connection for schizophrenia.  In December 
1990, the Board granted service connection for schizophrenia.  
This decision was largely predicated on a September 1990 
independent medical opinion, based upon a claims file review, 
indicating that the Veteran first suffered symptomatology 
consistent with schizophrenia in March 1975, which would indicate 
the first solid symptoms of the disease presented during his 
service commitment.  His subsequent history and course of illness 
was also noted to be consistent with such a diagnosis.  The 
Veteran then sought an effective date earlier than May 10, 1984, 
for the grant of service connection for schizophrenia with the 
assignment of a 50 percent rating, as was assigned in the July 
1991 rating decision implementing the Board's December 1990 
decision.  In September 1993, the Board denied an earlier 
effective date for the grant of service connection.  In February 
2001, the Board determined that there was no CUE in the September 
1993 Board decision that denied an earlier effective date for the 
grant of service connection.  In August 2001, the Court granted a 
joint motion to vacate and remand the Board's February 2001 
decision.  In February 2002, the Board again concluded that there 
was no CUE in the September 1993 Board decision.

In October 2002, the Veteran, through his counsel, filed a motion 
based on CUE in the January 1981 rating decision denying 
restoration of service connection for schizophrenia.  As 
indicated in the prior July 2007 decision, the Board has 
construed the October 2002 motion as a claim based on CUE in the 
January 1981 Board decision that denied restoration of service 
connection.

In reviewing this case, the Board has carefully considered the 
questions raised in the August 2008 Joint Motion of the Veteran 
and the VA General Counsel (herein "the parties").  In this 
motion, the parties cited to the provisions of 38 C.F.R. 
§ 3.105(d) in effect in 1981 and noted that, under Daniels v. 
Gober, 10 Vet. App. 474 (1997), severance of service connection 
based on any standard less than that established by 38 C.F.R. 
§ 3.105(d) is erroneous as a matter of law.  The parties further 
noted the necessity of addressing the hospital summary reports 
from June to July of 1977 and from November 1978 to January 1979, 
both of which indicate schizophrenia.  Also, the parties 
indicated that the aforementioned August 1979 VA psychiatric 
examination report needed to be addressed as well.  Finally, the 
parties noted that 38 C.F.R. § 3.105(d) permitted a change in 
diagnosis to be the basis of severance, but the "regulation 
requires that the certifying medical authority must make a 
decision based upon all of the accumulated evidence."  Andino v. 
Nicholson, 498 F.3d 1370, 1373 (Fed. Cir. 2007).

The Board is also mindful of the questions raised in the June 
2010 joint motion, in which the parties largely asserted that the 
previously made points had not been addressed by an adequate 
statement of reasons and bases by the Board in June 2009.  The 
parties first asserted that the Board's analysis of the December 
1976 hospital report indicating schizophrenia, namely that it was 
not clear that the diagnosis was based solely on the Veteran's 
reported history or on current examination or findings, 
constituted a mere weighing of evidence as would be done when 
making an initial determination as to the establishment of 
service connection, not whether all the evidence established that 
the initial grant of service connection was "clearly and 
unmistakably erroneous."  The parties further found the Board's 
June 2009 determination that there was no error in the 1981 
Board's conclusion that "any currently diagnosed psychiatric 
disorder, if present, was not manifest until more than one year 
following service" to not be supported by an adequate statement 
of reasons and bases.  In this regard, the parties also noted 
that the Board's review of the evidence "is clouded further by 
the fact that" the Board in 1981 found that the evidence did not 
definitively establish that the Veteran had a chronic acquired 
disorder.  Also, the parties agreed that the Board did not 
provide an adequate statement of reasons or bases as to whether 
the January 1981 Board decision correctly applied 38 C.F.R. 
§ 3.105(d) with respect to the adequacy of the January to March 
1977 VA certifying medical certificate, again citing to Andino.  
The parties stressed that the certifying physicians "did not 
consider, indeed could not have considered, evidence that was 
added to the record after the date of their opinion.  Thus it 
appears they could not have considered 'all accumulated 
evidence.'"  The parties specifically noted that the certifying 
physicians did not consider VA hospital reports from June to July 
of 1977, from November 1978 to January 1979, and from August 
1979.

IV.  Analysis

In the June 2009 decision, the Board considered both arguments 
made by the Veteran's representative, particularly concerning the 
applicability of 38 C.F.R. § 3.105(d), and other matters raised 
by the record.  Many of these matters were not raised in the June 
2010 joint motion.  However, for the sake of completeness, the 
Board will again address all such matters in this decision.

First, the Board notes that the January 1981 Board decision was 
based upon the appropriate laws and regulation in effect at that 
time.  Cited laws and regulations included 38 U.S.C. §§ 310, 312, 
313, 331, and 337 (1976), as well as 38 C.F.R. §§ 3.102, 3.105, 
and 3.307 (1980).  The decision was also based upon the correct 
facts.  As indicated above, a substantial number of hospital and 
examination reports were of record at that time, and the relevant 
findings from those reports were extensively discussed in the 
Board decision.  

Also, the Board notes that any failure to fulfill VA's duty to 
assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. 
App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Moreover, the September 1990 independent medical opinion upon 
which the current grant of service connection for schizophrenia 
was predicated was added to the claims file more than nine years 
after the January 1981 Board decision.  As such, this opinion 
warrants no consideration in determining whether there was CUE in 
the Board decision.  See Damrel v. Brown, 6 Vet. App. 242, 245 
(1994).

In addressing severance cases, the Board is cognizant of the 
stringent procedural requirements of 38 C.F.R. § 3.105(d) and is 
aware that the specific question of whether those requirements 
had been met was not explicitly discussed in the January 1981 
Board decision.  As noted above, the requirements for an 
explanation of reasons and bases in a Board decision were less 
stringent in January 1981 than now.  Moreover, the requirements 
of 38 C.F.R. § 3.105(d) were met in this case, with the Veteran 
notified of the proposed reduction in April 1977 and given 60 
days in which to respond.  The November 1977 rating decision 
severed service connection effective as of the date of the last 
payment.  

Another argument from the Veteran's representative is that the 
Board in January 1981 did little more than take issue with the 
findings of the medical board and the original adjudication and 
that the Board was obligated to review the pre-January 1981 
rating decisions that proposed and severed service connection.  
However, in the January 1981 decision, the Board clarified that 
it was considering the case in a liberal manner, with the issue 
of severance an inextricable part of the appeal for restoration 
of service connection.  As such, the Board's decision subsumed 
the prior rating decision addressing severance, and the 
allegations of error therein are encompassed within the January 
1981 Board decision.

The main thrust of the arguments raised in the August 2008 and 
June 2010 joint motions concerns the applicability of 38 C.F.R. 
§ 3.105(d) (1980).  The Board is aware that the severance of 
service connection based on any standard less than that 
established by 38 C.F.R. § 3.105(d) (1980) would be erroneous as 
a matter of law, as indicated in both joint motions.  The Board 
is further aware that the burden in establishing the basis for 
such severance is on VA, rather than the claimant.  As such, the 
Board has considered whether there were any errors in the 
application of this regulation in the January 1981 Board 
decision.

As noted above, the parties asserted in the June 2010 joint 
motion that the Board's analysis of the December 1976 hospital 
report indicating schizophrenia, namely it was not clear that the 
diagnosis was based solely on the Veteran's reported history or 
on current examination or findings, constituted a mere weighing 
of evidence as would be done when making an initial determination 
as to the establishment of service connection, not whether all 
the evidence established that the initial grant of service 
connection was "clearly and unmistakably erroneous."  As such, 
the Board will not again make that analysis in the present 
decision.  The Board will, however, make two critical 
observations with regard to the December 1976 private hospital 
report.  First, the medical record of the transfer from this 
private facility to the VA facility in January 1977 was signed by 
one of the four VA doctors who signed the report of the ensuing 
VA hospitalization.  This reflects that the diagnosis at that 
time was fully considered in rendering the final report - and 
change of diagnosis - of the January to March of 1977 VA 
hospitalization.  Second, any diagnosis of schizophrenia in 
December 1976 would have been well outside the one-year 
presumptive period following separation from service in July 
1975.  Consequently, the existence of this report, regardless of 
its probative value, would not have the effect of rendering the 
1981 Board decision clearly and unmistakably erroneous. 

As to the parties' argument that the Board's June 2009 
determination that there was no error in the 1981 Board's 
conclusion that "any currently diagnosed psychiatric disorder, 
if present, was not manifest until more than one year following 
service" was not supported by an adequate statement of reasons 
and bases, the Board again refers to the evidence of record.  The 
only treatment report dated between separation from service in 
July 1975 and the following year was the report of the court-
ordered VA hospitalization in December 1975, which clearly 
indicates that there was no basis for making a psychiatric 
diagnosis.  The Board would further point out that an August 1976 
VA hospital report, dated just outside the one-year period, 
contains a statement that "positively and conclusively" the 
Veteran did not have a schizophrenic illness.  The Board is 
therefore unable to find that the 1981 Board clearly and 
unmistakably erred in concluding that any currently diagnosed 
psychiatric disorder, if present, was not manifest until more 
than one year following service.  Indeed, the evidence supports 
the Board's conclusion in this regard.  

Finally, the Board will again consider whether the January 1981 
Board decision correctly applied 38 C.F.R. § 3.105(d) with 
respect to the adequacy of the January to March 1977 VA 
certifying medical certificate, bearing in mind the citation to 
Andino contained in the joint motion.  

In this regard, the Board finds that there was a very substantial 
basis for the 1981 Board to conclude that the January to March 
1977 VA certifying medical certificate was adequate to meet the 
standards of 38 C.F.R. § 3.105(d).  Importantly, the report of 
this hospitalization contains a discussion of the Veteran's 
initial mental health treatment in June 1975 and was signed by 
four doctors, who between them had either treated the Veteran 
previously or had access to the relevant information in this 
case.  Indeed, one of the doctors had treated the Veteran as 
early as December 1975, while another doctor had signed the 
medical record of the transfer from the private hospitalization 
in December 1976 that did suggest schizophrenia.  Consequently, 
there was no prior favorable evidence of record that was not 
fully considered by these doctors in determining that four 
subsequent periods of observation and examination had failed to 
reveal any evidence of a diagnosable mental disorder, that the 
Veteran was found to be fully responsible for his own behavior, 
and that the initial psychiatric diagnosis was found to be error.  

The Board would again point out that the report of the VA 
hospitalization from January to March of 1977 is consistent with 
the requirement of 38 C.F.R. § 3.105(d) that a change in 
diagnosis can be accepted as a basis for severance action if the 
examining physician or physicians or other proper medical 
authority certified that, in the light of all accumulated 
evidence, the diagnosis upon which the service connection grant 
was predicated was clearly erroneous.  Importantly, this hospital 
report was thorough and accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion; moreover, it was 
signed by four doctors.  Id.  

At this point, it is vital to again consider the holding of the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Andino v. Nicholson, supra as a basis for determining 
that the cited VA hospital report was insufficient to warrant a 
severance determination, as suggested in the June 2010 joint 
motion.  Andino does contain language that a change of diagnosis 
must be based upon all of the accumulated evidence to serve as a 
basis for severing service connection, and the Federal Circuit 
held that to the extent that the Board had interpreted section 
3.105(d) as permitting severance to be based upon a medical 
opinion that considered some but not all of the evidence that was 
before VA when it rendered its service connection decision, 
that construction is erroneous.  Andino at 1373 (emphasis added).  
Andino did not hold that the medical opinion had to consider 
evidence that was created after the medical opinion was rendered.  
As such, Andino would not support a conclusion that the medical 
opinion contained in the summary of the hospitalization from 
January to March 1977 could not be a basis upon which to sever 
service connection because the hospital summary reports for the 
periods June 28, 1977 to July 25, 1977, and November 16, 1978 to 
January 31, 1979, and/or the August 1979 report were not 
considered.

Significantly, the facts in Andino are distinguishable from the 
present case.  In Andino, a severance determination was made 
based upon an unsolicited record from a VA doctor, who stated 
that the Veteran had been admitted twice to the VA facility and 
that the prior diagnosis of schizophrenia was in error.  Id. at 
1372-1373.  The claims file in that case included other evidence 
of record, with no indication that the VA doctor had reviewed all 
of the prior records.  In the present case, however, the four 
doctors who signed the report of VA hospitalization from January 
to March of 1977 described the Veteran's past treatment, 
including treatment at that same facility during service in 1975, 
in detail.  The doctors further referred to the Veteran's four 
subsequent periods of hospital observation and examinations.  
Again, it is particularly notable that one of the four doctors 
who signed this report also signed the reports from December 1975 
and August 1976 and that, in the December 1975 report, this 
doctor confirmed reviewing the account of the Veteran's in-
service admission from 1975.  The result of this is that, in 
combination, the four doctors were able to provide an opinion 
based upon all of the accumulated evidence as of March 1977.  
This distinction from Andino underscores that reliance on the 
report of VA hospitalization from January to March of 1977, in 
and of itself, as a basis for severance would not constitute 
error by the Board, let alone CUE.

The Board is aware that the parties to the June 2009 joint motion 
have again stressed the need for consideration of the other 
evidence of record, including the VA hospital reports from June 
to July of 1977 and from November 1978 to January 1979 and 
aforementioned August 1979 VA examination report.  All of these 
reports contain diagnoses of mental disorders, including 
schizophrenia.  

The January 1981 Board decision, however, correctly indicates 
that the onset of a disorder as of June 1977 would be after the 
one-year presumptive period following service, during which a 
psychosis manifested to a compensable degree would provide a 
basis for the grant of service connection.  The cited reports 
beginning in June 1977 similarly do not contain any opinions or 
other commentary indicating that the current disorder was first 
manifest in service or within the one-year presumptive period 
following service.  In other words, there is nothing in these 
reports to specifically contradict the earlier opinion, contained 
in the summary of VA hospitalization from January to March of 
1977, that the Veteran then had "[n]o mental disorder" at that 
time and that the initial psychotic episode during service in 
1975 had been secondary to LSD and had resolved with no 
discernable sequelae.  Instead, the reports reflect mental health 
diagnoses and symptoms noted well after that earlier 
hospitalization.  While the 1979 VA examination report indicates 
that a hospitalization for mental illness occurred in the service 
and that the Veteran had since both had multiple hospitalizations 
for psychotic symptoms manifested primarily by auditory 
hallucinations and paranoid delusions and a core schizophrenic 
reaction, paranoid type, precipitated by and possibly perpetuated 
and aggravated by illicit drug use, the examiner did not 
specifically link the "core schizophrenic reaction" diagnosed 
at that time with either service and mental health treatment 
therein, or the one-year presumptive period following service.  

In this regard, the Board is cognizant of the parties' assertion 
that the Board's June 2009 review of the evidence was "clouded 
further by the fact that" the Board in 1981 found that the 
evidence did not definitively establish that the Veteran had a 
chronic acquired disorder.  The Board finds this to be of no 
consequence in this case, as the 1981 Board decision was in no 
way predicated on the absence of a chronic disorder from June 
1977 onwards.  Arguably the Board in 1981 could have made a 
stronger statement that a chronic disorder existed at the time of 
the 1981 decision, but the finding of a current diagnosis at the 
time of the 1981 decision, as clearly indicated above, was not 
dispositive of the question of whether the initial grant of 
service connection was clearly and unmistakably erroneous.  

Taking into account all of the above considerations and 
arguments, the Board does not find error in the Board's January 
1981 conclusion that any currently diagnosed psychiatric 
disability, if present, was not manifest until more than one year 
following service.

One final aspect of the Board's January 1981 decision that raises 
some concern is the citation to 38 C.F.R. § 3.102, addressing the 
doctrine of reasonable doubt.  The discussion of this section, 
however, was not outcome-determinative, as the Board in its 
decision also cited and applied the correct 38 C.F.R. § 3.105(d) 
"clearly and unmistakably erroneous" standard.  

In summary, the January 1981 Board decision was based upon the 
correct facts as they were known at the time and the statutory 
and regulatory provisions extant at the time.  The Veteran has 
not demonstrated that there was error in the January 1981 Board 
decision of the kind that compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  For these reasons, 
the Veteran's motion to find CUE in the January 1981 Board 
decision must be denied.

V.  Duties to notify and assist

VA's notification and assistance requirements are found at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).    However, VA's duties to 
notify and assist the Veteran in evidentiary development do not 
apply in claims based on CUE in prior Board decisions.  Livesay 
v. Principi, 15 Vet. App. 165 (2001); 38 C.F.R. § 20.1411(c), 
(d).  Accordingly, no further discussion of this matter is 
warranted at this time.




ORDER

The January 1981 Board decision does not contain clear and 
unmistakable error, and the motion is denied.



                       
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



